Title: From Thomas Jefferson to Napoleon Bonaparte, 12 September 1801
From: Jefferson, Thomas
To: Bonaparte, Napoleon


Citizen First Consul,
I have made choice of Robert R. Livingston, one of our distinguished citizens, to reside near the French Republic in quality of Minister Plenipotentiary of the United States of America. He is well apprized of the friendship which we bear to your Republic, and of our desire to cultivate the harmony and good correspondence so happily subsisting between us. From a knowledge of his fidelity, probity and good conduct, I have entire confidence that he will render himself acceptable to you, and give effect to our desire of preserving and advancing on all occasions the interest and happiness of the two nations. I beseech you, therefore, Citizen First Consul to give full credence to whatever he shall say on the part of the United States, and most of all when he shall assure you of their friendship and wishes for the prosperity of the French Republic: and I pray God to have you, Citizen First Consul, in his safe and holy keeping.
Written at the City of Washington the twelfth day of September, in the year of our Lord one thousand Eight hundred and one.
Th: Jefferson
